Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1, 10, 13 and 17 is the inclusion of the limitations of 

“a cast bypass valve assembly structure, wherein the outer sheet metal shell is joined to the cast bypass valve assembly structure and the inner sheet metal shell is spaced apart from the cast bypass valve assembly structure by an air gap.” in claim 1;

“the cast core structure includes a tongue portion separating the inlet and the volute, and, the tongue portion is spaced apart from the inner base portion of the proximal sheet metal structure by an air gap.” in claim 10;

“wherein the cast core structure includes a tongue portion proximate the base portion of a second sheet metal structure of the first pair of sheet metal structures, wherein the tongue portion is separated from the second sheet metal structure by an air gap that accommodates thermal expansion of the second sheet metal structure;” in claim 13; and 

“the outer sheet metal shell comprises an outer inlet portion circumscribing the inner inlet portion and contacting the guide portion of the cast bypass valve assembly structure; the outer inlet portion is joined to the cast bypass valve assembly structure; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747